DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, 17, and their dependents thereof, are allowed because the closest prior art, Leung et al. (US Pub No. 2020/0401793) discloses apparatus and methods for determining multi-subject performance metrics in a three-dimension space, YOSHIGAHARA et al. (US Pub No. 2012/0242842) discloses terminal device, information processing device, object identifying method, program, and object identifying system, either alone or in combination, fail to disclose a tracking subsystem communicatively coupled to the plurality of sensors, plurality of sensors comprising at least a first sensor and a second sensor, each sensor configured to generate a top-view image of at least a portion of a space, wherein the tracking subsystem is configured to: receive frames of top-view images generated by the plurality of sensors; track, based on at least a portion of the received frames, a first object associated with a first identifier; track, based on at least a portion of the received frames, a second object associated with a second identifier; track, based on at least a portion of the received frames, a third object associated with a third identifier; detect that the first object is within a threshold distance of the second object; in response to detecting that the first object is within the threshold distance of the second object: determine a first probability that the first object switched identifiers with the second object; update a first candidate list for the first object, based on the first probability that the first object switched identifiers with the second object, wherein the updated first candidate list comprises a second probability that the first object is associated with the first identifier and a third probability that the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646